Exhibit 99.1 Contacts: John McLaughlin Jennifer Williams PDL BioPharma, Inc. Cook Williams Communications, Inc. 775-832-8500 360-668-3701 John.McLaughlin@pdl.com Jennifer@cwcomm.org PDL BioPharma Provides Second Quarter 2013 Royalty Revenue Guidance of $143 Million INCLINE VILLAGE, NV, June 11, 2013 – PDL BioPharma, Inc. (PDL) (NASDAQ: PDLI) today announced royalty revenue guidance for the second quarter ending June 30, 2013, of approximately $143 million, as compared with actual royalty revenue of $126 million for the second quarter of 2012, an approximate 14 percent increase. The forecasted growth in royalty revenues is driven by increased first quarter 2013 sales for all licensed products for which PDL receives royalties in the second quarter of 2013. Sales of Avastin
